Exhibit 99.1 Date: 07/04/2010 510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: ENTREE GOLD INC. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual and Special Meeting Record Date for Notice of Meeting : 03/05/2010 Record Date for Voting (if applicable) : 03/05/2010 Beneficial Ownership Determination Date: 03/05/2010 Meeting Date : 07/06/2010 Meeting Location (if available) : Vancouver, BC Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 29383G100 CA29383G1000 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for ENTREE GOLD INC.
